NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             IN RE CHRISTIAN S.

                             No. 1 CA-JV 18-0286
                               FILED 1-15-2019


           Appeal from the Superior Court in Maricopa County
                             No. JV198969
             The Honorable Pamela Hearn Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

The Law Office of Kevin Breger, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Appellee



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Vice Chief Judge Peter B. Swann and Judge David D. Weinzweig
joined.
                           IN RE CHRISTIAN S.
                           Decision of the Court

J O N E S, Judge:

¶1           Christian S. (Juvenile) appeals the juvenile court’s disposition
order committing him to the Arizona Department of Juvenile Corrections
(ADJC). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             In February 2018, Juvenile pleaded delinquent to one count of
minor in possession of a firearm and was placed, for the third time, on
juvenile intensive probation (JIPS).1 In April, Juvenile admitted to violating
the terms of his probation by testing positive twice for marijuana; thereafter
failing to participate in weekly urinalysis testing, counseling, and services;
and failing to complete community service. Disposition for the violations
was delayed until June to accommodate scheduled medical treatment for a
head injury sustained in an unrelated incident. Juvenile failed to appear for
disposition as scheduled, and a search incident to his arrest on the resulting
bench warrant revealed a hatchet and drug paraphernalia hidden under his
mattress.     That same day, he tested positive for marijuana and
amphetamines.

¶3             At the July 2018 disposition hearing, the juvenile probation
officer (JPO) recommended Juvenile be committed to ADJC. The JPO noted
Juvenile had already been placed on JIPS three times and “exhausted all
options available to probation.” Additionally, the JPO noted Juvenile had
failed to comply with the terms of probation, Juvenile continued to use
illegal drugs, and Juvenile’s parents were not willing to participate in
services. Juvenile argued that commitment to ADJC was not the least
restrictive alternative. He explained he required ongoing medical
treatment for his head injury and raised concerns about his safety at ADJC.

¶4             After considering these circumstances and Juvenile’s high
risk to reoffend, the juvenile court found Juvenile posed a threat to himself
and the community and that all of the less restrictive alternatives had
already been attempted. The court then ordered Juvenile be committed to
ADJC “until the age of eighteen or until sooner released pursuant to law.”
Noting Juvenile’s concerns regarding his medical condition, the court
ordered ADJC to conduct a medical examination upon entry and that a


1       We view the facts in the light most favorable to sustaining the
juvenile court’s order. In re Amber S., 225 Ariz. 364, 366-67, ¶ 6 (App. 2010)
(citing In re John M., 201 Ariz. 424, 426, ¶ 7 (App. 2001)).



                                      2
                             IN RE CHRISTIAN S.
                             Decision of the Court

copy of a doctor’s medical report regarding Juvenile’s injuries be sent to
ADJC. Juvenile timely appealed, and we have jurisdiction pursuant to
Arizona Revised Statutes (A.R.S.) §§ 8-235(A),2 12-120.21(A)(1),
and -2101(A)(1). See Rita J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 512, 513, ¶ 3
(App. 2000) (“[T]he final order in a delinquency action is the disposition
order.”) (citing Maricopa Cty. Juv. Action No. J-78151-S, 119 Ariz. 320, 321
(App. 1978)).

                                 DISCUSSION

¶5              “The juvenile court has broad discretion to determine an
appropriate disposition for a delinquent juvenile.” In re Niky R., 203 Ariz.
387, 390, ¶ 10 (App. 2002) (citing In re Kristen C., 193 Ariz. 562, 563, ¶ 7 (App.
1999)). Accordingly, we will not modify the court’s disposition absent an
abuse of discretion. Id. A court abuses its discretion “when the
[disposition] decision is arbitrary or capricious, or when the court fails to
conduct an adequate investigation into the facts relevant to [disposition].”
State v. Fillmore, 187 Ariz. 174, 184 (App. 1996) (citing State v. Stotts, 144 Ariz.
72, 87 (1985)).

¶6            Generally, the juvenile court’s options at disposition “range
from the less severe (probation on specified terms) to the most severe
(commitment to ADJC up to age eighteen).” Amber S., 225 Ariz. at 367, ¶ 9;
see also A.R.S. § 8-341(A)(1). Before committing a juvenile to ADJC,
however, the court must consider the guidelines promulgated in Arizona
Code of Judicial Administration § 6-304(C)(1) (Commitment Guidelines).
Specifically, when considering whether to commit a juvenile to ADJC, the
court must:

       a.      Only commit those juveniles who are adjudicated for a
               delinquent act and whom the court believes require
               placement in a secure care facility for the protection of
               the community;

       b.      Consider commitment to ADJC as a final opportunity
               for rehabilitation of the juvenile, as well as a way of
               holding the juvenile accountable for a serious
               delinquent act or acts;

       c.      Give special consideration to the nature of the offense,
               the level of risk the juvenile poses to the community,

2      Absent material changes from the relevant date, we cite the current
version of rules and statutes.


                                         3
                            IN RE CHRISTIAN S.
                            Decision of the Court

              and whether appropriate less restrictive alternatives to
              commitment exist within the community; and

       d.     Clearly identify, in the commitment order, the offense
              or offenses for which the juvenile is being committed
              and any other relevant factors that the court
              determines as reasons to consider the juvenile a risk to
              the community.

Ariz. Code Jud. Admin. § 6-304(C)(1). With the exception of subsection (a),
the Commitment Guidelines are “just that: guidelines; they are not
mandatory and do not place constraints on the juvenile court’s discretion
. . . to determine whether a commitment to ADJC is in fact appropriate.”
Niky R., 103 Ariz. at 390, ¶ 12 (quoting Pinal Cty. Juv. Delinquency Action No.
JV-9404492, 186 Ariz. 236, 238 (App. 1996), and citing In re Melissa K., 197
Ariz. 491, 495, ¶ 14 (App. 2000)). Nor should they be applied “in a
mechanical fashion.” Id. at ¶ 13. Rather, the court must determine the
appropriate disposition “under the unique circumstances of the particular
juvenile.” Id.

¶7             Here, Juvenile argues the juvenile court failed to explore less
restrictive alternatives before committing Juvenile to ADJC. Specifically,
Juvenile argues the court should have continued him on JIPS and allowed
him to recover from his surgeries at home. But even assuming it were
otherwise appropriate to grant Juvenile further opportunities to comply
with JIPS, the mere existence of a less restrictive and appropriate alternative
does not establish an abuse of discretion so long as the court “give[s] special
consideration to” any alternatives to commitment. Ariz. Code Jud. Admin.
§ 6-304(C)(1)(c); see also Niky R., 203 Ariz. at 390, ¶ 19 (noting the
Commitment Guidelines “do not mandate that the less restrictive
alternative be ordered”).

¶8            Here, Juvenile had an opportunity to provide the juvenile
court with all information he believed relevant to disposition, including his
concerns regarding his medical history and needs. The record shows
Juvenile had been placed on JIPS three times and repeatedly failed to
engage in services. The court specifically noted Juvenile’s “pattern of
noncompliance” and found that all less restrictive means had been tried
without success. The record reflects the court gave special consideration to
Juvenile’s medical condition before ordering commitment to ADJC and
took steps to mitigate any risk to Juvenile’s safety while committed to
ADJC. On this record, we find no abuse of discretion in the court’s
disposition order. Cf. JV-9404492, 186 Ariz. at 238-39 (affirming a


                                      4
                          IN RE CHRISTIAN S.
                          Decision of the Court

disposition order committing a juvenile to ADJC where the juvenile was a
repeat offender and the JPO testified juvenile’s “lack of commitment” made
him an inappropriate candidate for less restrictive alternatives).

                              CONCLUSION

¶9           The juvenile court’s disposition order is affirmed.




                      AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                        5